SMITH and McCOY, JJ.
(concurring specially). While we concur in the result of the majority decision, still we are not in accord with the discussion of and statements as to. certain rules on which the decision is based. In this case the jury returned a verdict in favor of defendant. Motion for new trial was made on the ground that the evidence was insufficient to sustain the verdict, and the motion was overruled by the trial court. Plaintiff now urges before this court the overruling of the motion for new trial, and contends that the evidence was insufficient to sustain the verdict. It is conceded that plaintiff made out a prima facie case. The only question now before this court is: Was there any evidence sufficient to sustain the verdict of the jury in favor of' defendant, and what rule should govern this court in determining whether or not there was any evidence sufficient to sustain the verdict? Formerly, under the common-law rule, the appellate court on appeal would not disturb the verdict if there was- a scintilla of evidence to support it; but this former scintilla rule has become obsolete, and, as we -view it, the-test rule or criterion-now. is that, if the evidence, on which.the. verdict was .based was of such a nature that two reasonable minds, acting reasonably, *628might have drawn 'different anti opposing conclusion's therefrom, then it was sufficient to sustain the verdict; while, on the other hand, if the evidence in support of the verdict, as a matter of law, lacked that relevant substantive consequence having the fitness to induce conviction upon any reasonable mind, then it should be held as a matter of law that the evidence was insufficient to support the verdict. Weiss v. Evans, 13 S. D. 185, 82 N, W. 388; Weller v. Hilderbrandt, 19 S. D. 45, 101 N. W. 1108; Offutt v. World’s Expo. Co., 175 Ill. 472, 51 N. E. 651; Minahan v. Railway Co., 138 Fed. 37, 70 C. C. A. 463; Jenkins v. Cement Co., 147 Fed. 641, 77 C. C. A. 625; Grand Trunk Ry. v. Ives, 144 U. S. 408, 12 Sup. Ct. 679, 36 L. Ed. 485; M., K. & T. Ry. v. Hall, 87 Fed. 170, 32 C. C. A. 146. The application of this rule is that all is necessary to the disposition of the only question ‘before this court for determination. Applying this rule to the evidence of defendant in this case, we are of the view that it does not meet the test of sufficiency required by the- rule, and therefore the trial court should have’ granted a new trial on the ground of insufficiency of the evidence to sustain the verdict. As we view it, this is the only rule of reason known to the practice as the criterion for determining the sufficiency of the evidence to sustain a verdict, under Codes similar to ours, and which rule had always been followed ’by this court until the decision in the case of Kennedy v. Bank of Wall, 34 S. D. 457, 149 N. W. 168. After quoting and citing previous holdings of this- court, the majority opinion in this case says:
“By so’ holding- have we, in effect, held that a verdict should not be set aside except where it would have been proper to have directed a verdict for the other side? If such statement is subject fcoi such construction it is certainly misleading; as there is a clear distinction between the rule governing the direction of a verdict and that * * * granting * * * a new trial. Upon a motion to direct a verdict the question is whether there is any ‘evidence upon which the jury could, without acting unreasonably in the eye of the. law, decide in favor of * * * the party producing it’; * * * while, upon a motion to set aside a verdict the question is whether, under all the evidence, the verdict, is reasonable ‘in the eye of the law’ ” ' ’ j
..We are of the view- that 'there are 'still' some very er-ronequs, *629misleading, and confusing elements contained in this statement. Now, taking up this statement of the majority opinion in detail:
“By so holding have we, in effect, held that a verdi'ct should not be set aside except where it would have been proper to have directed a verdict for the other side?”
As applied to the power of the appellate court, to, in effect, set aside a verdict on the ground of' the insufficiency of the evidence to sustain the same, this court has so- held, and, as we view it, rightly so. Upon a motion to direct a verdict, at the close of all the evidence, the question is whether, as a matter of law, there was any evidence upon which the jury could, without acting unreasonably, have decided in favor of the party in whose favor the verdict was rendered; while upon an appeal to the appellate court from an order overruling' a motion for new trial on the ground of insufficiency of the evidence to sustain the verdict the very same proposition tested by the very same criterion is before the appellate court. If there was evidence in the case which might have been believed by the jury from which reasonable minds might reasonably have drawn opposite conclusions, the verdict must stand on appeal, no matter how unreasonable the verdict might be in view of the whole evidence. The determination of such conflicts in testimony is within the scope of the exclusive province of' the jury, which should not be invaded by the appellate court. Therefore we are of the view that -the- prior holding's- of this court cited in the majority opinion were 'neither erroneous nor misleading. The above statement of the majority opinion further says.
“If such statement is subject to such construction, it is certainly misleading, as there is a clear distinction between the rule governing the direction of a verdict and that * * * granting * * * * a new trial.”
Although -there is a clear distinction between the rule governing the direction of a verdict and that granting a new trial, as applied to trial courts, that distinction by no means demonstrates what -the rule should be on appeal from an order refusing ■ to grant a new trial for insufficiency of the evidence to sustain the verdict. The confusion in the position taken by our majority brethern exists in- not taking into, consideration .the -difference between the -powers- and functions,;,,of the trial courts and the *630appellate courts under our system of judicature in connection with the granting of new trials. There is a vast distinction between the power of the trial court and that of the appellate court in this connection. We are of the view that the tidal court has a broad and comprehensive discretionary power in the granting of new trials not possessed by an appellate court. The trial court may properly refuse to direct a verdict at the conclusion of all the evidence, and still, in the exercise of its discretionary power, and without error, properly grant a new trial for insufficiency of the evidence to sustain the verdict, 'because of the fact that the trial court, which has heard all the evidence and observed all tire parties and witnesses and their conduct and manner of testifying, may be of the opinion that such verdict is unreasonable and that justice demands a new trial. On the other hand, for the same reasons, the trial court might properly refuse to set aside a verdict based on sufficient, but scant, evidence; but this is a discretionary power resting alone in the trial court. After the trial court has exercised such discretionary power by either-granting or refusing a new trial, it should not be reversed on appeal unless there has been some legal abuse in the exercise of such discretion amounting to legal prejudicial error; it formerly being held that, if there was a scintilla of evidence to sustain the verdict, the trial court had not abused its discretion in refusing to grant a new trial; while under the more modern rale the verdict would not be sustained unless the evidence was of such a nature that different minds acting reasonably -might draw opposing conclusions therefrom. On a motion to direct a verdict the trial court does not exercise discretionary power, but it is a pure question of law that is presented as to whether- or not there is any legal evidence then before the court sufficient to sustain a verdict. After refusal to grant a new trial for insufficiency of the evidence to sustain the verdict on appeal, the appellate court can exercise no discretionary power, but. it is again a pure question of law as to whether or not there was any sufficient evidence to sustain the verdict, and whenever the evidence is-found to be of such a nature that different minds might reasonably -draw different conclusions therefrom, the ruling of the trial, court in denying a new trial .will-not be disturbed., .-The above-quoted, portion.of the majority opinion, as we view it, is misleading and erroneous, in that it is *631susceptible of .being construed ás giving'to The“ap'pelláté courtThe broad discretionary power of setting aside verdicts and granting new trials that is possessed by the trial courts in cases where it might appear to the appellate court that the verdict was unreasonable. This to us seems to 'be an invasion of the province and function of the jury by permitting the -appellate court to substitute its judgment for that of the jury as to- what was the reasonable effect of the evidence in a case where the evidence. was of such a nature that different minds might reasonably have drawn different conclusions therefrom. As we view it, in connection with the opinion in the case of Kennedy v. Bank of Wall, supra, the majority opinion constitutes a dangerous entering wedge having a tendency to destroy and nullify and tear down our present constitutional system of jury trials. It is the province of the jury to. 'believe or disbelieve, according to the reasonableness' thereof, the conflicting evidence of the parties offered on the opposing sides during the trial of a cause triable by a jury. The trial court may review the evidence as to its reasonableness, but the appellate court will not. Hayne on New Trials, § 97, p. 469,. Where the evidence in a case is of such a nature that different-minds may draw different conclusions therefrom, there then exists a conflict'in the testimony. This is the test as to whether or not there is a conflict in evidence. Trial courts on motion direct a verdict because the evidence is insufficient to support any verdict; Guild v. Pringle, 145 Fed. 312, 76 C. C. A. 192; McGuire v. Blount, 199 U. S. 148, 26 Sup. Ct. 1, 50 L. Ed. 125. The appellate court on appeal is asked to reverse the refusal of the trial court to grant a new trial on the very same ground that the evidence is insufficient to support the verdict. The appellate court will not substitute its judgment for that of the jury in cases where the evidence inherently is of such a character that different conclusions may ‘be reasonably drawn therefrom. Bell v. Providence Gas. Co. (R. I.) 90 Atl. 2; Missouri Ry Co. v. Maples (Tex. Civ. App.) 162 S. W. 426; Mutual Ins. Co., v. Rhoderick (Tex. Civ. App.) 164 S. W. 1067, wherein the court held that the solution of conflicting testimony rests exclusively with the jury, and not with -the appellate court. As we read the majority -opinion, it -contains views in conflict with the well-established rule.